 
 
I 
111th CONGRESS
1st Session
H. R. 923 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2009 
Mr. Luján introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a study of water resources in the State of New Mexico. 
 
 
1.Short titleThis Act may be cited as the New Mexico Aquifer Assessment Act of 2009.
2.New Mexico water resources study
(a)In GeneralThe Secretary of the Interior, acting through the Director of the United States Geological Survey (referred to in this Act as the Secretary), in coordination with the State of New Mexico (referred to in this Act as the State) and any other entities that the Secretary determines to be appropriate (including other Federal agencies and institutions of higher education), shall, in accordance with this Act and any other applicable law, conduct a study of water resources in the State, including—
(1)a survey of groundwater resources, including an analysis of—
(A)aquifers in the State, including the quantity of water in the aquifers;
(B)the availability of groundwater resources for human use;
(C)the salinity of groundwater resources;
(D)the potential of the groundwater resources to recharge;
(E)the interaction between groundwater and surface water;
(F)the susceptibility of the aquifers to contamination; and
(G)any other relevant criteria; and
(2)a characterization of surface and bedrock geology, including the effect of the geology on groundwater yield and quality.
(b)Study areasThe study carried out under subsection (a) shall include the Estancia Basin, Salt Basin, Tularosa Basin, Hueco Basin, and middle Rio Grande Basin in the State.
(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a report that describes the results of the study.
(d)Authorization of AppropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
